DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Claim Objections
Claims 1 and 26 are objected to because of the following informalities:  
In claim 1, line 16, “a distal opening” should read “the distal opening”
In claim 26, line 9, “a distal opening extends” should read “the distal opening extends”
Appropriate correction is required.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Laduca et al. (US 2018/0344981) in view of Quinn et al. (US 2012/0157916) and Prabhu et al. (US 2019/0030285).

    PNG
    media_image1.png
    773
    1183
    media_image1.png
    Greyscale

Regarding claims 1, Laduca et al. discloses a delivery system (see Fig. 1-7d and [0004], lines 10-21) comprising: an access sheath (“catheter 10” of Fig. 1) including an elongate body (“shaft 12” of Fig. 1) with an internal lumen (see Examiner’s annotated Fig. 1 above and see Fig. 5 further illustrating the presence of a central lumen along the elongate body) to facilitate delivery of a device to a target location within a patient (see [0004], lines 10-21 and [0090] indicating how delivery system delivers a device to a target location within a patient and note how the lumen facilitates this delivery), the elongate body (12) extending in a direction of extension (see Examiner’s annotated Fig. 1 above) and including: a proximal portion (see Examiner’s annotated Fig. 1) extending in a first plane (see Fig. 1 illustrating how proximal portion extends in a first plane), and a distal portion (“deflectable distal region 14” of Fig. 1) having a distal opening (see Examiner’s annotated Fig. 1 and note how lumen extends to distal portion and opens to the environment, therefore, forming a distal opening) and a plurality of curved segments (“first deflection portion 14a” and “second deflection portion 14b” of Fig. 1) configured 
In the same field of endeavor, Quinn et al. teaches a delivery system (Fig. 7 and 27) comprising: an access sheath (“transseptal sheath 12” of Fig. 3) including an elongate body (“flexible tubular body 64” of Fig. 3) with an internal lumen (“lumen 78” of Fig. 7) to facilitate delivery of a device (“implant 26” of Fig. 7, see [0046] indicating how, “implant 26 may be designed to occlude or contain particles within the LAA 22” and see [0045], lines 1-3 indicating how “LAA” corresponds to “left arterial appendage”) to a target location (“LAA 22” of Fig. 27) within a patient, the elongate body (64) extending in a direction of extension (see Fig. 3 illustrating how the elongate body extends in a direction) and including a proximal portion (see Fig. 3 and note how proximal portion corresponds to portion of elongate body which is proximal to the “distal end 14”) and a distal portion (“distal end 14” of Fig. 3) having an opening (see Fig. 3 and 7 illustrating how distal portion comprises an opening) and a plurality of curved segments (“first curved section 70” and “second curved section 72” of Fig. 3). Quinn et al. further teaches wherein the system comprises a catheter (“a delivery catheter 82” of Fig. 7) configured to pass through the internal lumen (78) of the elongate body (64, see Fig. 7 illustrating how catheter passes through lumen of elongate body) and the elongate body (64) is configured to maintain its positioning when the catheter (82) is within the distal portion (14) of the elongate body (64, see [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the delivery system of Laduca et al. such that it further comprised the catheter as taught by Quinn et al. Such a modification would provide wherein the system includes a catheter configured to pass through the internal lumen of the elongate body and the elongate body is configured to maintain the proximal nominal angular offset and the distal nominal angular offset when the catheter is within the distal portion of the elongate body. Additionally, such a modification would be advantageous because it allows a catheter to access the left atrial appendage without the need for additional equipment and devices (see [0009] of Quinn et al.). Furthermore, Laduca et al. teaches that a variety of medical devices may be passed through the lumen of the elongate body (see [0003], lines 3-15 of Laduca et al.).
Laduca et al. in view of Quinn et al. does not explicitly teach, however, the distal opening extending at a non-orthogonal angle relative to the proximal end of the distal curved segment. 
In the same field of endeavor, Prabhu et al. teaches a delivery system (“delivery system 200” of Fig. 3) comprising: an elongate body (“catheter 203” of Fig. 3) extending in a direction of extension (see Fig. 3 illustrating how elongate body extends in a direction) and including: a proximal portion (“proximal section 208” of Fig. 3) extending in a first plane (see Fig. 3 illustrating how proximal portion extends in a first plane) and a distal portion (“distal section 209” of Fig. 3) having a plurality of curved segments (“first curve 216” and “second curve 218” of Fig. 3), the distal portion including a proximal curved segment (“first curve 216” of Fig. 3) extending within a first plane to define a proximal nominal angular offset in the direction of extension of the elongate body (see Fig. 3 illustrating how proximal curved segment forms a proximal angular offset in the direction of extension of the elongate body) and a distal curved segment (“second curve 218” of Fig. 3) extending within a second plane to define a distal nominal angular offset in the direction of extension of the elongate body (see Fig. 3 illustrating how distal curved segment forms a distal angular offset in the direction of extension of the elongate body). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laduca et al. in view of Quinn et al. such that the distal opening of Laduca et al. in view of Quinn et al. extends at a non-orthogonal angle relative to the proximal end of the distal curved segment in the manner taught by Prabhu et al. Such a modification would be advantageous because  it enables steering and proper orientation of the distal opening relative to a treatment site (see [0033], lines 1-6 of Prabhu et al.) and beneficially contributes to the formation of a compound curve in the distal portion capable of providing access to treatment sites, such as the mitral valve (see [0036], lines 1-3 of Prabhu et al.). Furthermore, Laduca et al. teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (see [0043] of Laduca et al. indicating how, “For example, two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another. Other angles between articulation planes, more or less, are also appreciated”) and that the delivery system is configured to achieve complex curves amongst the proximal and distal curved segments (see [0040], lines 10-16 of Laduca et al.). 
The combination of Laduca et al., Quinn et al., and Prabhu et al. with respect to claim 1 is hereinafter referred to as Laduca, Quinn, and Prabhu.
Regarding claims 2-3 and 34, Laduca, Quinn, and Prabhu teaches the delivery system according to claim 1. Neither Laduca et al. nor Quinn et al. explicitly teach, however, wherein the proximal nominal angular offset is between approximately 65 and 75 degrees and the distal nominal angular offset is between approximately 25 and 35 degrees, wherein the proximal nominal angular offset is approximately 70 degrees and the distal nominal angular offset is approximately 30 degrees, or wherein 
In the same field of endeavor, Prabhu et al. teaches the delivery system as discussed above with respect to claim 1 and further teaches wherein the proximal nominal angular offset (see Fig. 3 angular offset formed by 216) is approximately 70 degrees (see [0036] indicating how, “first curve 216 is configured so as to be bendable to an angle of about 70 to 120 degrees”) and the distal nominal angular offset (see Fig. 3 see angular offset formed by 218) is approximately 30 degrees (see [0036] indicating how, “second curve 218 may be configured to be bendable to an angle of about 10 to 50 degrees, or about 30 degrees”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laduca, Quinn, and Prabhu such that the proximal nominal angular offset is 70 degrees and the distal nominal angular offset is 30 degrees as taught by Prabhu et al. Such a modification would be advantageous because the angular offsets taught by Prabhu et al. are particularly useful for accessing a mitral valve treatment site (see [0036], lines 8-11 of Prabhu et al.). Furthermore, Laduca et al. teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (see [0043] of Laduca et al. indicating how, “For example, two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another. Other angles between articulation planes, more or less, are also appreciated”) and that the delivery system is configured to achieve complex curves amongst the proximal and distal curved segments (see [0040], lines 10-16 of Laduca et al.). Finally, providing the distal curved segment with a nominal angular offset of 30 degrees provides wherein the distal curved segment curves the elongate body upwardly within a y-z plane relative to the proximal curved segment due to the acute nature of the distal curved segment relative to the proximal curved segment.
Regarding claim 4, Laduca, Quinn, and Prabhu teaches the delivery system of claim 1. Laduca et al. further teaches wherein the proximal curved segment (14b) and the distal curved segment (14a) are in different places (see annotated Fig. 1 above illustrating how the proximal and distal curved segments occupy different planes) and offset 90 degrees (see [0043], lines 13-15 indicating how, “the planes of articulation can be angled relative to one another at 90 degrees”).
Regarding claim 5, Laduca, Quinn, and Prabhu teaches the delivery system of claim 1. Laduca et al. further teaches wherein the proximal curved segment (14b) is in a x-z plane (see Examiner’s annotated Fig. 1 above illustrating how proximal curved segment is in a x-z plane) and the distal curved segment (14a) is in an y-z plane (see Examiner’s annotated Fig. 1 above illustrating how proximal curved segment is in a y-z plane).
Regarding claim 7, Laduca, Quinn, and Prabhu teaches all of the limitations of claim 1. As mentioned previously, Laduca et al. does not teach wherein the system comprises a catheter and, as such, does not teach wherein the catheter facilitates delivery of an implantable device.
Quinn et al., however, does teach wherein the catheter (82) facilitates delivery of an implantable medical device (“implant 26” of Fig. 7, see [0046] indicating how, “implant 26 may be designed to occlude or contain particles within the LAA 22” and see [0087], lines 1-4 indicating how catheter facilitates delivery of the implantable medical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laduca, Quinn, and Prabhu such that the catheter facilitates delivery of an implantable medical device as further taught by Quinn et al. Such a modification would be advantageous because it would provide a means for occluding or containing particles within the left arterial appendage (see [0087], lines 1-4 of Quinn et al.). Furthermore, Laduca et al. teaches that a variety of medical devices may be passed through the lumen of the elongate body (see [0003], lines 3-15 of Laduca et al.).
Regarding claim 8, Laduca, Quinn, and Prabhu teaches all of the limitations of claim 7. Laduca et al. further teaches wherein the implantable medical device is a stent, a stent-graft, or a diagnostic device (see [0003], lines 3-15).
Regarding claim 9, Laduca, Quinn, and Prabhu teaches all of the limitations of claim 7. Laduca et al. further teaches wherein the proximal curved segment (14b) is configured to guide the elongate body (12) through a septum in the heart turn toward a left atrial appendage (Examiner notes how the limitation “configured to guide the elongate body through a septum in heart turn toward a left atrial appendage corresponds merely to function language and Examiner concludes that the proximal curved segment is entirely capable for performing the claimed function due to the range of articulation described of the proximal curved segment in [0041], lines 1-15) and the distal curved segment (14a) is configured to align the catheter with a longitudinal axis of the left atrial appendage (Examiner notes how the limitation “configured to align the catheter with a longitudinal axis of the left atrial appendage” corresponds merely to functional language and Examiner concludes that the distal curved segment is entirely capable for performing the claimed function due to the lumen of the elongate body which may comprise a catheter and the range of articulation described of the distal curved segment in [0041], lines 1-15) (see [0003], lines 3-15 indicating how the system is intended to be used to delivery of structures to an atrial appendage). Laduca et al. does not, however, disclose wherein the implantable medical device is a left atrial appendage occluder.
Quinn et al. does, however, teach wherein the implantable medical device (26) is a left atrial appendage occluder (see [0046] indicating how, “implant 26 may be designed to occlude or contain particles within the LAA 22” and see [0045], lines 1-3 indicating how “LAA” corresponds to “left arterial appendage”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laduca, Quinn, and Prabhu such that the 
Regarding claim 10, Laduca, Quinn, and Prabhu teaches all of the limitations of claim 1. As mentioned previously, Laduca et al. does not teach wherein the system comprises a catheter and, as such, does not teach wherein the catheter is selected from a group consisting of a medical device delivery catheter, an ablation catheter, a drug delivery catheter, and a contrast solution delivery catheter.
Quinn et al., however, does teach wherein the catheter (82) is a medical device delivery catheter (see [0087], lines 1-4 indicating how catheter facilitates delivery of an implantable medical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laduca, Quinn, and Prabhu such that the catheter is a medical device delivery catheter as further taught by Quinn et al. Such a modification would be advantageous because it would provide a means for occluding or containing particles within the left arterial appendage (see [0087], lines 1-4 of Quinn et al.). Furthermore, Laduca et al. teaches that a variety of medical devices may be passed through the lumen of the elongate body (see [0003], lines 3-15 of Laduca et al.).
Regarding claim 11, Laduca, Quinn, and Prabhu teaches the delivery system of claim 1. Laduca et al. further teaches the system comprising a projection (“flush tube 84” and “flush device 86” of Fig. 1) coupled to the proximal portion of the elongated body (12, see annotated Fig. 1 above illustrating how the projection is coupled to the proximal portion of the elongated body through “handle 24”) configured to indicate a direction of the proximal curved segment (14b, see Fig. 1 and [0049], lines 17-19 indicating 
Regarding claim 12, Laduca, Quinn, and Prabhu teaches the delivery system of claim 11. Laduca et al. further teaches wherein the projection (84/86) is a port (see [0046], lines 3-5 indicating how the projection functions as a flush port) coupled to the proximal portion of the elongate body (12, see annotated Fig. 1 above illustrating how the flush port is coupled to the proximal portion of the elongated body through “handle 24”), and the port (84/86) extends in a direction relative to the elongate body (12, see Fig. 1 illustrating how port extends in a transverse direction relative to the elongate body) in a common direction as the proximal curved segment (14b, see Fig. 1 and [0041], lines 3-5 indicating how, “The first end 17a of the second deflection portion 14b can be articulated in a 360 degree circumference with a bend radius R2.” Examiner, therefore, concludes that the “first end 17a” may be articulated to some degree within the 360 degree range such that the “first end 17a” of the proximal curved segment is in a common direction as the extension of the port. Thus, Laduca et al. discloses wherein the port extends in a direction relative to the elongate body in a common direction as the proximal curved segment).
Regarding claim 13, Laduca, Quinn, and Prabhu teaches the delivery system of claim 1. Laduca et al. further teaches the system comprising a proximal steering element (“control element” and “pull structure”, see [0039], lines 15-20 indicating how, “the first end of each of the deflection portions (e.g., first ends 15a, 17a) can correspond to where a control element (e.g., pull element, a pull wire and/or a pull tube, among others) is welded or otherwise attached to the catheter shaft (e.g., at a pull structure such as a pull ring).” The proximal steering element, therefore, corresponds to the “control element” which is attached to “first end 17a” of the proximal curved segment at a corresponding “pull structure”) 
Regarding claim 14, Laduca, Quinn, and Prabhu teaches the delivery system of claim 13. Laduca et al. further teaches wherein the proximal steering element (“pull structure” and “control element” which is attached to “first end 17a” of the proximal curved segment) is a steering wire (“pull wire 30w” of Fig. 3 and see [0053], lines 8-9 indicating how, “control elements can be pull elements, pull wires, and/or pull tubes, among any other suitable control element”) coupled to the proximal curved segment (14b, see [0039], lines 15-20 indicating how the steering wire is attached to the proximal curved segment via “first end 17a”) configured to actuate the proximal curved segment (14b) in response to a force applied to the steering wire (30w, see [0053], lines 10-12 indicating how, “the control 26 in FIG. 2 (e.g. knob 28a or knob 28b) can tension one of two (or more) pull wires 30w while the other pull wire 30w is not in tension”).
Regarding claim 15, Laduca, Quinn, and Prabhu teaches the delivery system of claim 13. Laduca et al. further teaches wherein the proximal steering element (“pull structure” and “control element” which is attached to “first end 17a” of the proximal curved segment and see [0069], lines 16-18 indicating how, “tube 56 can be a pull structure (e.g., pull ring 46b) and/or a laser cut hypotube.” The proximal steering element may then further comprise “tube 56” of Fig. 7a-7b as the pull structure) includes a series of articulating structures (“cuts 78” of Fig. 7a-7b) arranged about the proximal curved segment (14b, see Fig. 7a illustrating how “cuts 78” are arranged all along “tube 56” and see [0079] indicating how “tube 56” may be disposed within the distal portion or all along the elongate body. Laduca et al., therefore, discloses wherein the series of articulating structures are arranged about the proximal curved segment) and configured to individually actuate to effect curvature of the proximal curved segment (14b, see Fig. 7a-7b and [0077] indicating how, once actuated by an applied force or 
Regarding claim 16, Laduca, Quinn, and Prabhu teaches the delivery system of claim 1. Laduca et al. further teaches the system comprising a distal steering element (“control element” and “pull structure”, see [0039], lines 15-20 indicating how, “the first end of each of the deflection portions (e.g., first ends 15a, 17a) can correspond to where a control element (e.g., pull element, a pull wire and/or a pull tube, among others) is welded or otherwise attached to the catheter shaft (e.g., at a pull structure such as a pull ring).” The distal steering element, therefore, corresponds to the “control element” which is attached to “first end 15a” of the distal curved segment at a corresponding “pull structure”) configured to rotate the distal curved segment (14a, see [0041], lines 1-3 and Fig. 1 illustrating how “first end 15a” of the distal curved segment may be rotated in a 360 degree circumference).
Regarding claim 17, Laduca, Quinn, and Prabhu teaches the delivery system of claim 16. Laduca et al. further teaches wherein the distal steering element (“pull structure” and “control element” which is attached to “first end 15a” of the distal curved segment) is a steering wire (“pull wire 30w” of Fig. 3 and see [0053], lines 8-9 indicating how, “control elements can be pull elements, pull wires, and/or pull tubes, among any other suitable control element”) coupled to the distal curved segment (14a, see [0039], lines 15-20 indicating how the steering wire is attached to the distal curved segment via “first end 15a”) configured to rotate the distal curved segment (14a) in response to a force applied to the steering wire (30w, see [0053], lines 10-12 indicating how, “the control 26 in FIG. 2 (e.g. knob 28a or knob 28b) can tension one of two (or more) pull wires 30w while the other pull wire 30w is not in tension”).
Regarding claim 18, Laduca, Quinn, and Prabhu teaches the delivery system of claim 1. Laduca et al. further teaches the system comprising a distal steering element (“control element” and “pull structure”, see [0039], lines 15-20 indicating how, “the first end of each of the deflection portions (e.g., 
Regarding claim 19, Laduca, Quinn, and Prabhu teaches the delivery system of claim 18. Laduca et al. further teaches wherein the distal steering element (“pull structure” and “control element” which is attached to “first end 15a” of the distal curved segment) is a steering wire (“pull wire 30w” of Fig. 3 and see [0053], lines 8-9 indicating how, “control elements can be pull elements, pull wires, and/or pull tubes, among any other suitable control element”) coupled to the distal curved segment (14a, see [0039], lines 15-20 indicating how the steering wire is attached to the distal curved segment via “first end 15a”) configured to deflect the distal curved segment (14a) in response to a force applied to the steering wire (30w, see [0053], lines 10-12 indicating how, “the control 26 in FIG. 2 (e.g. knob 28a or knob 28b) can tension one of two (or more) pull wires 30w while the other pull wire 30w is not in tension”).
Regarding claim 20, Laduca, Quinn, and Prabhu teaches the delivery system of claim 18. Laduca et al. further teaches wherein the distal steering element (“pull structure” and “control element” which is attached to “first end 15a” of the distal curved segment and see [0069], lines 16-18 indicating how, “tube 56 can be a pull structure (e.g., pull ring 46b) and/or a laser cut hypotube.” The distal steering element may then further comprise “tube 56” of Fig. 7a-7b as the pull structure) includes a series of articulating structures (“cuts 78” of Fig. 7a-7b) arranged about the distal curved segment (14a, see Fig. 7a illustrating how “cuts 78” are arranged all along “tube 56” and see [0079] indicating how “tube 56” 
Regarding claim 21, Laduca, Quinn, and Prabhu teaches the delivery system of claim 13. Laduca et al. further teaches wherein the distal steering element (“pull structure” and “control element” which is attached to “first end 15a” of the distal curved segment and see [0069], lines 16-18 indicating how, “tube 56 can be a pull structure (e.g., pull ring 46b) and/or a laser cut hypotube.” The distal steering element may then further comprise “tube 56” of Fig. 7a-7b as the pull structure) includes a series of articulating structures (“cuts 78” of Fig. 7a-7b) arranged about the distal curved segment (14a, see Fig. 7a illustrating how “cuts 78” are arranged all along “tube 56” and see [0079] indicating how “tube 56” may be disposed within the distal portion or all along the elongate body. Laduca et al., therefore, discloses wherein the series of articulating structures are arranged about the distal curved segment) and configured to individually actuate to effect curvature of the distal curved segment (14a, see Fig. 7a-7b and [0077] indicating how, once actuated by an applied force or tensioning element, the location and dimensions of a “cut 78” affects the curvature of the corresponding location along the elongate body which includes the distal curved segment).
Regarding claim 22, Laduca, Quinn, and Prabhu teaches the delivery system of claim 13. Laduca et al. further teaches wherein the access sheath (10) includes the proximal steering element (“pull structure” and “control element” which is attached to “first end 17a” of the proximal curved segment) and a distal steering element (“control element” and “pull structure”, see [0039], lines 15-20 indicating how, “the first end of each of the deflection portions (e.g., first ends 15a, 17a) can correspond to where 
Regarding claims 23-24, Laduca et al. discloses a method of delivering an implantable medical device (see [0003], lines 3-15) to a target location within a patient (see [0004], lines 10-21), the method comprising: arranging an access sheath (“catheter 10” of Fig. 1) within a patient (see [0003] indicating how sheath is intended to be arranged with in a patient), the access sheath (10) including an elongate body (“shaft 12” of Fig. 1) with an internal lumen (see Examiner’s annotated Fig. 1 above and see Fig. 5 further illustrating the presence of a central lumen along the elongate body), a proximal portion see Examiner’s annotated Fig. 1 above) extending in a first plane (see Fig. 1 illustrating how proximal portion extends in a first plane), and a distal portion (“deflectable distal region 14” of Fig. 1) having a distal opening (see Examiner’s annotated Fig. 1 and note how lumen extends to distal portion and opens to the environment, therefore, forming a distal opening) and a plurality of curved segments (“first deflection portion 14a” and “second deflection portion 14b” of Fig. 1); and orienting the distal opening of the access sheath (10) relative to the target location using a proximal curved segment (“second deflection portion14b” of Fig. 1) of the distal portion (14) extending within in a second plane (“Second plane of proximal curved segment” of annotated Fig. 1 above) to define a proximal nominal angular offset in the direction of extension of the elongate body (12, see annotated Fig. 1 above illustrating formation of a proximal nominal angular offset formed by “second curve 18” of Fig. 1 in the direction of extension of the elongate body) and a distal curved segment (“first deflection portion14a” of Fig. 1) of the distal portion (14) having a proximal end (see Fig. 2 illustrating how the distal curved segment comprises a proximal end located at “second end 15c”) and extending within a third plane (“third plane” of annotated Fig. 1 above) to define a distal nominal angular offset in the direction of extension of the 
In the same field of endeavor, Quinn et al. teaches a method of delivering an implantable medical device (“implant 26” of Fig. 7, see [0046] indicating how, “implant 26 may be designed to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Laduca et al. such that it further comprises arranging a delivery catheter through the internal lumen of the access sheath and delivery an implantable medical device arranged on the delivery catheter through the distal opening of the access sheath to the target location as taught by Quinn et al. Additionally, such a modification would be advantageous because it allows a catheter to access the left atrial appendage without the need for additional equipment and devices (see [0009] of Quinn et al.). Furthermore, Laduca et al. teaches that a variety of medical devices may be passed through the lumen of the elongate body (see [0003], lines 3-15 of Laduca et al.).
Neither Laduca et al. nor Quinn et al. teach, however, wherein the distal opening extends at a non-orthogonal angle relative to a proximal end of the distal curved segment. 
In the same field of endeavor, Prabhu et al. teaches a method of delivering an implantable medical device to a target location within a patient (see Abstract), the method comprising: providing a delivery system (“delivery system 200” of Fig. 3) comprising: an elongate body (“catheter 203” of Fig. 3) extending in a direction of extension (see Fig. 3 illustrating how elongate body extends in a direction) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Laduca et al. in view of Quinn et al. such that the distal opening of Laduca et al. in view of Quinn et al. extends at a non-orthogonal angle relative to the proximal end of the distal curved segment in the manner taught by Prabhu et al. Such a modification would be advantageous because  it enables steering and proper orientation of the distal opening relative to a treatment site (see [0033], lines 1-6 of Prabhu et al.) and beneficially contributes to the formation of a compound curve in the distal portion capable of providing access to treatment sites, such as the mitral valve (see [0036], lines 1-3 of Prabhu et al.). Furthermore, Laduca et al. teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (see [0043] of Laduca et al. indicating how, “For example, two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another. Other angles between articulation planes, 
Regarding claim 25, Laduca et al. in view of Quinn et al. and Prabhu et al. teaches the method of claim 24. Laduca et al. further teaches wherein the proximal curved segment (14b) is configured to guide the elongate body (12) through a septum in heart turn toward a left atrial appendage (Examiner notes how the limitation “configured to guide the elongate body through a septum in the heart turn toward a left atrial appendage corresponds merely to function language and Examiner concludes that the proximal curved segment is entirely capable for performing the claimed function due to the range of articulation described of the proximal curved segment in [0041], lines 1-15) and the distal curved segment (14a) is configured to align the catheter with a longitudinal axis of the left atrial appendage (Examiner notes how the limitation “configured to align the catheter with a longitudinal axis of the left atrial appendage” corresponds merely to functional language and Examiner concludes that the distal curved segment is entirely capable for performing the claimed function due to the lumen of the elongate body which may comprise a catheter and the range of articulation described of the distal curved segment in [0041], lines 1-15) (see [0003], lines 3-15 indicating how the system is intended to be used for the delivery of structures to an atrial appendage). Laduca et al. does not, however, disclose wherein the implantable medical device is a left atrial appendage occluder.
Quinn et al. does, however, teach wherein the implantable medical device (26) is a left atrial appendage occluder (see [0046] indicating how, “implant 26 may be designed to occlude or contain particles within the LAA 22” and see [0045], lines 1-3 indicating how “LAA” corresponds to “left arterial appendage”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Laduca et al. in view of Quinn et al. and Prabhu et al. such that the implantable medical device is a left atrial appendage occluder as further taught by .
Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Laduca et al. (US 2018/0344981) in view of Prabhu et al. (US 2019/0030285).
Regarding claim 26, Laduca et al. discloses a delivery system (see Fig. 1-7d and [0004], lines 10-21) comprising: an access sheath (“catheter 10” of Fig. 1) including an elongate body (“shaft 12” of Fig. 1) with an internal lumen (see Examiner’s annotated Fig. 1 above and see Fig. 5 further illustrating the presence of a central lumen along the elongate body) to facilitate delivery of a device to a target location within a patient (see [0004], lines 10-21 and [0090] indicating how delivery system delivers a device to a target location within a patient and note how the lumen facilitates this delivery), the elongate body (12) extending in a direction of extension (see Fig. 1 above illustrating how elongate body extends in a direction of extension) and including: a proximal portion (see Examiner’s annotated Fig. 1) extending in a first plane (see Fig. 1 illustrating how proximal portion extends in a first plane), and a distal portion (“deflectable distal region 14” of Fig. 1) having a distal opening (see Examiner’s annotated Fig. 1 and note how lumen extends to distal portion and opens to the environment, therefore, forming a distal opening) and a plurality of segments (“first deflection portion 14a” and “second deflection portion 14b” of Fig. 1) configured to orient the distal opening relative to the target location (see Examiner’s annotated Fig. 1 above illustrating how the plurality of curved segments function to orient the opening), the plurality of segments (14a/14b) including a proximal curved segment (“second deflection portion 14b” of Fig. 1) and a distal curved segment (“first deflection portion 14a” of Fig. 1) having a proximal end (see Fig. 2 illustrating how the distal curved segment comprises a proximal end located at “second end 15c”), and a proximal steering element (“control element” and “pull structure”, see [0039], lines 15-20 
In the same field of endeavor, Prabhu et al. teaches a delivery system (“delivery system 200” of Fig. 3) comprising: an elongate body (“catheter 203” of Fig. 3) extending in a direction of extension (see Fig. 3 illustrating how elongate body extends in a direction) and including: a proximal portion (“proximal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laduca et al. such that the distal opening of Laduca et al. extends at a non-orthogonal angle relative to the proximal end of the distal curved segment in the manner taught by Prabhu et al. Such a modification would be advantageous because  it enables steering and proper orientation of the distal opening relative to a treatment site (see [0033], lines 1-6 of Prabhu et al.) and beneficially contributes to the formation of a compound curve in the distal portion capable of providing access to treatment sites, such as the mitral valve (see [0036], lines 1-3 of Prabhu et al.). Furthermore, Laduca et al. teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (see [0043] of Laduca et al. indicating how, “For example, two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another. Other angles between articulation planes, more or less, are also appreciated”) and that 
Regarding claims 27-28, Laduca in view of Prabhu et al. teaches the delivery system according to claim 26. Laduca et al. does not explicitly teach, however, wherein the proximal nominal angular offset is between approximately 65 and 75 degrees and the distal nominal angular offset is between approximately 25 and 35 degrees or wherein the proximal nominal angular offset is approximately 70 degrees and the distal nominal angular offset is approximately 30 degrees.
In the same field of endeavor, Prabhu et al. teaches the delivery system as discussed above with respect to claim 1 and further teaches wherein the proximal nominal angular offset (see Fig. 3 angular offset formed by 216) is approximately 70 degrees (see [0036] indicating how, “first curve 216 is configured so as to be bendable to an angle of about 70 to 120 degrees”) and the distal nominal angular offset (see Fig. 3 see angular offset formed by 218) is approximately 30 degrees (see [0036] indicating how, “second curve 218 may be configured to be bendable to an angle of about 10 to 50 degrees, or about 30 degrees”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Laduca et al. in view of Prabhu such that the proximal nominal angular offset is 70 degrees and the distal nominal angular offset is 30 degrees as taught by Prabhu et al. Such a modification would be advantageous because the angular offsets taught by Prabhu et al. are particularly useful for accessing a mitral valve treatment site (see [0036], lines 8-11 of Prabhu et al.). Furthermore, Laduca et al. teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (see [0043] of Laduca et al. indicating how, “For example, two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another. Other angles between articulation planes, more or less, are also appreciated”) and that 
Regarding claim 29, Laduca et al. in view of Prabhu et al. teaches the delivery system of claim 26. Laduca et al. further teaches wherein at least one of the proximal one (14b) of the plurality of segments (14a/14b) and the distal one (14b) of the plurality of segments (14a/14b) is substantially aligned with the direction of extension of the elongate body (12) prior to deflection (see [0043], lines 1-3 indicating how, “The neutral position of the deflectable region 14 can be linear”).
Regarding claim 30, Laduca et al. in view of Prabhu et al. teaches the delivery system of claim 26. Laduca et al. further teaches wherein the proximal curved segment (14b) is curved prior to deflection (see [0043], lines 1-3 indicating how, “The neutral position of the deflectable region 14 can be linear and/or curved” and note how the proximal curved segment is comprised by the “deflectable region 14” and can, therefore, have a curved configuration in a neutral position prior to deflection).
Regarding claim 31, Laduca et al. in view of Prabhu et al. teaches the delivery system of claim 30. Laduca et al. further teaches wherein the distal curved segment (14a) is curved prior to deflection (see [0043], lines 1-3 indicating how, “The neutral position of the deflectable region 14 can be linear and/or curved” and note how the distal curved segment is comprised by the “deflectable region 14” and can, therefore, have a curved configuration in a neutral position prior to deflection).
Regarding claim 32,
Regarding claim 33, Laduca et al. in view of Prabhu et al. teaches the delivery system of claim 26. Laduca et al. further teaches wherein the first and second planes being angularly offset from one another (see annotated Fig. 1 above illustrating how the first and second planes are angularly offset from one another by an angle, “α”).
Response to Arguments
Rejections under 35 USC 103 – 
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. In Pg. 10, Applicant asserts that “Laduca recites in Para. [0060] that movement of the curves 16, 18 no longer in the same plane as, or relative to, one another is an undesired effect and a disadvantage, and as such the adjustment would not be motivated or suggested by Laduca.” The portion of Laduca cites by Applicant, however, is discussing the attachment and orientation of pull wires 30w as indicated in [0060], lines 1-7 which state, “a first set of control elements 30 can be attached to the first pull ring 46a and a second set of control elements 30 can be attached to the second pull ring 46b such that each control element is adjacent to the orthogonal centerlines shown in FIGS. 4b and 4c.” As such, this portion of Laduca is not limiting the types of curvatures achievable by curves 16 and 18. In fact, in lines 11-14 Laduca states that curves 16 and 18 may indeed by deflected relative to one another in addition to be in plane with one another (see [0060], lines 11-14 indicating how, “The result of the offset is that the deflectable region 14 may not deflect both curves (e.g., curves 16, 18) perfectly in plane with one another and/or relative to one another” and note how Laduca is, therefore, teaching that the offset may not deflect both curves in the same plane with one another and/or the offset may not deflect both curves relative to one another”). Additionally, Laduca teaches that the offset of the configuration of control elements 30 described above can also have the advantage of, “having the distal and proximal pull wires 30w arranged side-by-side rather than in the wire-tube configuration is that the wall thickness of the shaft 12 can be reduced in the side-by-side configuration as compared to the wire-tube . 
Finally, Laduca et al. teaches that the proximal and distal curved segments may be articulated to achieve varying planes of articulation (see [0043] of Laduca et al. indicating how, “For example, two planes of articulation can be orthogonal to one another and/or can be angled 45 degrees to one another. Other angles between articulation planes, more or less, are also appreciated”) and that the delivery system is configured to achieve complex curves amongst the proximal and distal curved segments (see [0040], lines 10-16 of Laduca et al.).
New Claim
In pages 11-12, Applicant asserts that, “even if these angles of rotation where applied to the embodiment of Laduca, it is not apparent how the distal curved segment would curve the elongate body upwardly within the y-z plane relative to the proximal curved segment, as it is characterized in Fig. 1 of Laduca.” The Examiner maintains, however, that applying a nominal angular offset of 30 degrees to the distal curved segment in the manner taught by Prabhu et al. does indeed provide wherein the distal curved segment curves the elongate body upwardly within a y-z plane relative to the proximal curved segment. A nominal angular offset of 30 degrees corresponds to an acute angle and it is apparent from Fig. 1 of Laduca that an acute angle of 30 degrees would indeed provide that the distal curved segment curves the elongate body upwardly relative to the proximal curved segment. Furthermore, both the distal curved and the elongate body segment correspond to a 3-D structures and, therefore, exist in both a y-z plane, an x-z plane, and an x-y plane such that a distal nominal offset of 30 degrees provides that the distal curved segment curves the elongate body upwardly within a y-z plane relative to the proximal curved segment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783